Name: Commission Regulation (EEC) No 1757/89 of 19 June 1989 concerning the stopping of fishing for sand-eel by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: tariff policy;  technology and technical regulations;  organisation of transport
 Date Published: nan

 No L 172/ 14 Official Journal of the European Communities 21 . 6 . 89 COMMISSION REGULATION (EEC) No 1757/89 of 19 June 1989 concerning the stopping of fishing for sand-eel by vessels flying the flag of a Member State THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 11 (3) thereof, Whereas Council Regulation (EEC) No 4196/88 of 21 December 1988 allocating, for 1989, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen (3), provides for sand-eel quotas for 1989 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of sand-eel in the waters of ICES division IV (Norwegian waters south of 62 ° N) by vessels flying the flag of a Member State or registered in a Member State have reached the quota allocated for 1989, HAS ADOPTED THIS REGULATION : Article 1 Catches of sand-eel in the waters of ICES division IV (Norwegian waters south of 62 ° N) by vessels flying the flag of a Member State or registered in a Member State are deemed to have exhausted the quota allocated to the Community for 1989 . Fishing for sand-eel in the waters of ICES division IV (Norwegian waters south of 62 ° N) by vessels flying the flag of a Member State or registered in a Member State is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the above mentioned vessels after the date of entry into force of this Regulation. Article 2 This Regulation shall enter into force on the following day its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 June 1989 . For the Commission Manuel MARÃ N Vice-President (') OJ No L 207, 29 . 7. 1987, p. 1 . 0 OJ No L 306, 11 . 11 . 1988, p . 2. Ã 3) OJ No L 369, 31 . 12. 1988, p. 45.